2021 WI 14

                  SUPREME COURT             OF   WISCONSIN
CASE NO.:               2018AP1518


COMPLETE TITLE:         Ted Ritter and Carolyn Ritter d/b/a Ritter
                        Enterprises, Inc.,
                                  Plaintiffs-Respondents,
                             v.
                        Tony Farrow and Arlyce Farrow d/b/a Farrow
                        Enterprises, Inc.,
                                  Defendants-Appellants-Petitioners,
                        Bibs Resort Condominium, Inc.,
                                  Intervenor-Respondent.

                           REVIEW OF DECISION OF THE COURT OF APPEALS
                           Reported at 388 Wis. 2d 421,933 N.W.2d 167
                               PDC No:2019 WI App 46 - Published

OPINION FILED:          February 23, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          September 8, 2020

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Vilas
   JUDGE:               Michael H. Bloom

JUSTICES:
KAROFSKY, J., delivered the majority opinion for the Court, in
which REBECCA GRASSL BRADLEY, DALLET, and HAGEDORN, JJ., joined.
ROGGENSACK, C.J., filed a dissenting opinion in which ANN WALSH
BRADLEY and ZIEGLER, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For        the   defendants-appellants-petitioners,   there     were
briefs filed by          Jennifer L. Gregor, Allison W. Reimann,        and
Godfrey & Kahn, S.C., Madison. There was an oral argument by
Jennifer L. Gregor.
    For the intervenor-respondent, there was a brief filed by
John E. Danner and Harrold, Scrobell & Danner, S.C., Minocqua.
There was an oral argument by John E. Danner.




                                2
                                                                    2021 WI 14


                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.    2018AP1518
(L.C. No.   2010CV212)

STATE OF WISCONSIN                        :            IN SUPREME COURT

Ted Ritter and Carolyn Ritter d/b/a Ritter
Enterprises, Inc.,

            Plaintiffs-Respondents,

      v.
                                                                 FILED
Tony Farrow and Arlyce Farrow d/b/a Farrow                  FEB 23, 2021
Enterprises, Inc.,
                                                               Sheila T. Reiff
                                                            Clerk of Supreme Court
            Defendants-Appellants-Petitioners,

Bibs Resort Condominium, Inc.,

            Intervenor-Respondent.


KAROFSKY, J., delivered the majority opinion of the Court, in
which REBECCA GRASSL BRADLEY, DALLET, and HAGEDORN, JJ., joined.
ROGGENSACK, C.J., filed a dissenting opinion in which ANN WALSH
BRADLEY and ZIEGLER, JJ., joined.




      REVIEW of a decision of the Court of Appeals.              Reversed and

cause remanded.



      ¶1    JILL J. KAROFSKY, J.      The subjects of this case are a

logo depicting a pair of red bib overalls with a handkerchief

hanging out of the back pocket and the names "Bibs Resort" and

"Bibs."     These designations relate to a lakefront resort in St.
                                                                 No.     2018AP1518



Germain,    Wisconsin,      and   we    are     asked   to    determine     their

ownership.1

     ¶2     The three parties involved in this case are:                  (1) Ted

and Carolyn Ritter, original owners of Bibs Resort; (2) Tony and

Arlyce    Farrow,   purchasers    of    the     Ritters'     resort    management

business; and (3) Bibs Resort Condominium, Inc., the condominium

association at Bibs Resort ("Association").                  The Farrows claim

that they assumed ownership of the Bibs Resort marks when they

purchased the Ritters' resort management business, and that the

Ritters subsequently infringed on those marks.                 The Ritters and

the Association disagree with the Farrows.

     ¶3     The   circuit    court     granted    summary     judgment    to   the

Ritters and the Association and denied the Farrows' motion.2                   The

circuit court concluded that the Bibs Resort marks "became part

of" the Association in 1998 when the resort was converted to a

condominium form of ownership.              Finding that no one exclusively

owned the Bibs Resort marks after that conversion, the circuit

court ruled that the Farrows could not have become exclusive
owners of     the marks when they purchased the Ritters' resort


     1 The court of appeals correctly noted that there are three
designations at issue, but "the Farrows do not argue that any
legal principle applies to only one particular designation, nor
do they argue that any material facts exist that differentiate
between the designations." Ritter v. Farrow, 2019 WI App 46, ¶4
n.2, 388 Wis. 2d 421, 933 N.W.2d 167.       We agree and will
collectively refer to the designations at issue as the "Bibs
Resort marks" unless otherwise noted.
     2 The Honorable Michael H. Bloom of the Vilas County Circuit
Court presided.

                                        2
                                                                         No.   2018AP1518



management business in 2006.                  The court of appeals affirmed on

other    grounds,         ruling    that       the    1998    resort-to-condominium

conversion resulted in the Ritters impliedly transferring the

Bibs Resort marks to the Association.                         The court of appeals

reasoned that because of that transfer, the Ritters no longer

owned the marks and, as a result, could not have sold them to

the Farrows in 2006.

    ¶4        It is a well-settled legal principle that trademarks

and their associated goodwill pass with the sale of a business.

Therefore,     we    conclude       as    a    matter    of    law   that:      (1) the

Association did not acquire the Bibs Resort marks in 1998; and

(2) the Farrows became the exclusive owners of the Bibs Resort

marks in 2006 when they purchased the resort management business

from the Ritters.          Consequently, since the circuit court did not

apply   the    well-settled         principles        surrounding    trademarks       and

trade names, we reverse the grant of summary judgment to the

Ritters and the Association and remand to the circuit court to

reconsider the Farrows' summary judgment motion in light of our
legal conclusions.

              I.    FACTUAL BACKGROUND AND PROCEDURAL POSTURE

    ¶5        In    the    spring    of       1986,   the     Ritters3    purchased     a

lakefront resort in St. Germain, Wisconsin and named it "Bibs

Resort."      The property included a permanent residence, 11 rental

units, and an on-site bar.               Ted and Carolyn Ritter lived in the

    3  All references to "the Ritters" are to Ted and Carolyn
Ritter doing business as Bibs Resort, Inc. or its subsequent
name, Ritter Enterprises, Inc., unless otherwise noted.

                                              3
                                                                     No.    2018AP1518



permanent residence while renting the other units to the public

and operating the bar.            To represent the resort, the Ritters

created a logo depicting a pair of red bib overalls with a

handkerchief hanging out of the back pocket.                        The name "Bibs

Resort" was incorporated into the logo.

     ¶6    Under     the   Bibs    Resort      marks,   the    Ritters       provided

resort management services to guests and patrons of the resort.

These services included marketing rental units to the public,

collecting payments, tracking expenses, maintaining the grounds,

cleaning the units, operating the on-site bar, and organizing

activities    such    as    picnics,     waterskiing        lessons,       volleyball

tournaments, campfires, and fishing lessons for guests.

     ¶7    In     1998,    the    Ritters      converted      the    resort    to   a

condominium form of ownership.               Pursuant to Wis. Stat. ch. 703

(2017-18),4 the "Condominium Ownership Act," the Ritters recorded

a   condominium      declaration5    and      plat   with     the    Vilas    County

Register     of    Deeds.          The       "Declaration      of     Condominium"

("Declaration") specifically excluded any transfer of the resort
management services the Ritters had provided since 1986, stating

that "nothing in the paragraphs in these Declarations shall be

construed to prohibit [the Ritters] from continuing to operate

the property, or any part thereof, as a resort, or to prohibit


     4 All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.
     5 A condominium declaration contains, among other things, a
condominium's name and address and a description of the land,
units, and common elements. See Wis. Stat. § 703.09(1)(a)-(j).

                                         4
                                                                       No.    2018AP1518



any of the units [sic] owners from renting out the unit or

units."     Said differently, the Ritters would continue to provide

resort management services after the condominium conversion in

the same manner as they had before the conversion.

      ¶8     The    Declaration         identified     the     newly       established

condominium's       legal    name   as    "Bibs   Resort      Condominium."          The

Declaration referenced the transfer of the "real property" of

Bibs Resort and described the condominium as consisting of 13

units (12 dwellings and the on-site bar) and 15 garage units.

It also established that each unit owner had exclusive rights to

use   certain      limited    common     elements     and    owned     a     fractional

interest in the condominium's common elements.                     Included within

the Declaration's description of the common elements was "[a]ll

the tangible personal property required for the operation of the

condominium."         (Emphasis     added.)          The    Declaration        did   not

contain any reference to the conveyance of intangible personal

property.6

      ¶9     The Declaration also recognized the Association as the
entity     responsible      for   the    operation    of     the   condominium,       in

compliance with the Condominium Ownership Act.                       See Wis. Stat.

§ 703.15(1).7       At the time of the condominium conversion, the


      6Tangible property is "[p]roperty that has physical form
and characteristics," whereas intangible property is "[p]roperty
that lacks a physical existence."    Tangible property, Black's
Law Dictionary 1412 (10th ed. 2014); Intangible property, id. at
1411.
      7The articles of incorporation                 and     the   bylaws      for   the
Association were also filed in 1998.

                                           5
                                                                        No.   2018AP1518



Ritters were the sole members of the Association because they

owned    all    13     units   of   the    condominium.       Additionally,         they

continued to rent out 11 units and, as noted above, provide

resort management services to guests and patrons under the Bibs

Resort marks.

     ¶10       Between May 1998 and September 2005, the Ritters sold

four of the condominium units.                  The Ritters entered into rental

management agreements with each of the new unit owners, renting

and marketing these units on the new owners' behalf.                            At the

time of the sale of each unit, the Bibs logo, which prominently

displayed       the    associated        unit    number,    was    affixed     to   the

exterior wall of the unit.

     ¶11       In April 2006, the Farrows8 sought to purchase the

entirety       of     the     Ritters'     resort    management         business     and

presented them with an offer to purchase "the Business known as

Bibs" and Unit 13, the on-site bar.                        The offer to purchase

stated that the sellers, the Ritters, "shall include in                              the

purchase       price    and    transfer . . . goodwill . . . and              business
personal property . . . ."               The offer defined "business personal

property" as "all tangible and intangible personal property and

rights in personal property owned by Seller and used in the

business as of the date of [the] Offer, including . . . trade

names . . . ."9          An "Amendment to Offer to Purchase" similarly

     8 The Farrows operated under the corporate entity "Farrow
Enterprises, Inc."
     9 While the offer was still pending,                         the   Farrows     also
purchased unit 12, the permanent residence.

                                            6
                                                                                    No.       2018AP1518



described      the        sale        as     including             "Unit     13      Bibs          Resort

Condominiums and the business known as Bibs Resort."

       ¶12    The Ritters accepted the Farrows' offer, and the sale

closed on June 23, 2006.                     The Ritters executed a document that

"authorize[d]           the    sale     of    BIB's          [sic]   Resort,       Inc.       property

management,        its        management       contracts,            listed       inventory,            all

associated equipment and Unit #13."                             The Ritters also signed a

bill of sale that conveyed to the Farrows the personal property

necessary      for        resort       management,             including          fishing          boats,

canoes,      paddle       boats,        a    golf        cart,       bedding       supplies,            and

cleaning     supplies.            That       bill       of    sale    also     conveyed            to   the

Farrows      the    business          equipment         needed       to    manage       the    resort,

including           a         computer,             business              records,             business

licenses/registration, the website, and office supplies.

       ¶13    Additionally, the Ritters filed a "Report of Business

Transfer"          with        the      Wisconsin             Department           of         Workforce

Development, as required by Wisconsin's unemployment insurance

law.    This report indicated that there was a "total transfer" of
the    Ritters'           business,          which           the     Ritters       described             as

"management of vacation resort."                             Included within the list of

"assets"      transferred,             the    Ritters          selected        the      box        titled

"Goodwill."               This        report        also           identified           the        former

owner/operator's              trade    name     as       "Bibs        Resort"        and      the       new

owner/operator's trade name as "Bibs Resort."

       ¶14    In    September          2006,    the          parties       also    sent        a    joint

letter to the Wisconsin Department of Revenue ("DOR").                                         In that


                                                    7
                                                               No.    2018AP1518



letter, the Ritters and the Farrows explained the change in

business names as follows:

    In June of this year, the management of the resort and
    some of the buildings were sold to Farrow Enterprises,
    Inc. . . . .    Anthony and Arlyce Farrow, corporate
    officers of Farrow Enterprises, Inc., would like to
    use the name BIBS Resort as a trade name since they
    are handling advertising, reservations and payments
    under that name. Ted and Carolyn Ritter are amenable
    to that change.

    BIBS Resort, Inc. . . . still owns business property
    (some rental cottages) at the resort.       Corporate
    officers Ted and Carolyn Ritter wish to maintain the
    business corporate status but change the current name
    of   BIBS   Resort,  Inc.   to   Ritter  Enterprises,
    Inc. . . .

    Anthony and Arlyce Farrow wish to keep Farrow
    Enterprises, Inc. as their legal entity and use BIBS
    Resort as their trade name . . . .
    ¶15    After the sale, the Farrows stepped into the role of

resort   managers   and   provided   services   to    guests    and    patrons

under the Bibs Resort marks.             The Farrows signed new rental

agreements with each unit owner.            They also entered into an

agreement with the Association's board of directors, pursuant to

which    the   Farrows    assumed    responsibility     for     maintenance,

repair, landscaping, and groundwork for the common elements.

    ¶16    Not long after the sale, the relationship between the

Ritters and the Farrows soured.           In February 2008, the Ritters

terminated their rental management agreements with the Farrows

for the seven units that the Ritters still owned.              Over the next

two years, the four other condominium unit owners followed suit.
After the rental agreements were terminated, the Ritters started


                                     8
                                                                         No.     2018AP1518



renting out their units and the units of the other owners.                              The

Ritters rented out the units and provided services under the

name "The Cottages at Bibs Resort" and "Bibs Cottages" and also

used the logo of a pair of red bib overalls.

       ¶17   Meanwhile, the Farrows were taking steps to officially

register the Bibs Resort marks with the State.                              In November

2008, unbeknownst to any of the other unit owners, the Farrows

filed an "Application for Registration of Marks" with the Office

of the Secretary of State of Wisconsin, seeking to register a

"pair of red bibs with a kerchief sticking out of pocket" and

the resort name of "Bibs."               In February 2010, the Farrows filed

another application, seeking to register the mark "Bibs Resort."

       ¶18   Several       months    later,     the    Ritters      filed       an    action

against the Farrows which set in motion the decade of litigation

that   preceded     this       appeal.      The   Farrows       counterclaimed          with

multiple     causes       of   action,    including         trademark    infringement.

The    circuit     court       eventually   dismissed         all   of    the    Ritters'

claims,      and   the     case     proceeded     to    trial       on   the     Farrows'
counterclaims.

       ¶19   A month prior to trial, the Association filed a motion

to intervene, which the circuit court denied.                            At trial, the

jury found in favor of the Farrows on three points:                                  (1) the

Farrows had established use of the name "Bibs Resort" as a trade

name; (2) the Ritters' use of the name "Bibs Cottages" and "The

Cottages     at    Bibs    Resort"    infringed        on    that   trade       name;    and




                                            9
                                                                   No.    2018AP1518



(3) the Ritters'         infringement was a cause of damages to the

Farrows.10

      ¶20    The Association appealed the order denying its motion

to intervene and the Ritters appealed the entry of judgment;

these actions were consolidated on appeal.                 The court of appeals

reversed     the   circuit      court's    order     denying   the       motion    to

intervene and remanded the case for further proceedings.                           See

Ritter v. Farrow, Nos. 2012AP781 & 2013AP927, unpublished slip

op. (Wis. Ct. App. June 24, 2014).

      ¶21    On remand, the circuit court determined that "[t]he

trial of this case on remand from the Court of Appeals shall

include the common law and statutory trade name claims at issue

in the first trial . . . ."               The Farrows and the Association

filed competing motions for summary judgment "regarding trade

name and trademark infringement."               The circuit court granted

summary judgment to the Association and the Ritters and denied

the   Farrows'     motion.11       The     circuit    court    concluded        that:

(1) "Bibs Resort" was a trade name; (2) the name Bibs Resort
"became     part   of"    the   Association    at    the    time   of     the     1998

conversion; (3) although there were disputed issues of fact as

      10The jury ruled on the Farrows' other counterclaims, but
the disposition of those counterclaims is not relevant to this
dispute.

       The Farrows raised federal trademark infringement claims
      11

for the first time on summary judgment.         The Association
objected to the Farrows raising these claims. The circuit court
declined to reach the issue, concluding that the federal claims
were moot in light of the court granting summary judgment to the
Association.

                                          10
                                                                   No.    2018AP1518



to whether the marks were transferred to the Farrows as part of

the 2006 sale, that dispute was immaterial because the Ritters

did    not   have    exclusive    ownership    of   the    marks   in    2006;    and

(4) because      each    individual   condominium        owner   held    rights    to

"Bibs Resort," no one held exclusive ownership.                      The Farrows

appealed.

       ¶22     The court of appeals affirmed the circuit court on

different       grounds,    concluding      that,   in     1998,    the     Ritters

impliedly transferred the name "Bibs Resort" to the Association

when    they    converted    their    resort   to    a    condominium      form    of

ownership; consequently, the Ritters could not have transferred

ownership of the name "Bibs Resort" to the Farrows in 2006.

Ritter v. Farrow, 2019 WI App 46, ¶5, 388 Wis. 2d 421, 933

N.W.2d 167.       The Farrows petitioned this court for review, which

we granted.12

                            II.   STANDARD OF REVIEW

       ¶23     "We review a grant of summary judgment independently,

applying the same methodology as the circuit court."                      Pinter v.
Vill. of Stetsonville, 2019 WI 74, ¶26, 387 Wis. 2d 475, 929

N.W.2d 547.         Summary judgment shall be granted where the record

demonstrates "that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a

matter of law."         Wis. Stat. § 802.08(2).

       While the Ritters are still a party to this litigation,
       12

they did not file a brief with this court or the court of
appeals.   Instead, by letter brief, the Ritters asserted that
their interests were adequately represented by the Association's
brief.

                                       11
                                                                            No.     2018AP1518



                                     III.    ANALYSIS

      ¶24   In    order      to     determine       whether    summary      judgment       was

properly granted, we must ascertain whether the circuit court

applied the well-settled principles of trademark and trade name

law in determining exclusive ownership of the Bibs Resort marks.

We begin with a brief primer on trademarks and trade names and

then discuss the Bibs Resort marks at issue.                          We then address

the parties' arguments regarding how both the 1998 resort-to-

condominium      conversion          and     the     2006     sale    of      the     resort

management business impacted the ownership of the Bibs Resort

marks.

                       A. Trademarks and Trade Names Generally

      ¶25   This litigation involves both a trademark and trade

names.      Wisconsin law recognizes a common law and statutory

cause of action for infringement of trademarks and trade names.

See   First      Wis.       Nat'l     Bank     of     Milwaukee       v.     Wichman,       85

Wis. 2d 54,      63,     270      N.W.2d 168       (1978);    Wis.    Stat.       ch.    132.

Although Wisconsin has long recognized a cause of action for
trademark infringement, Wisconsin courts have                             recognized that

the   state's    jurisprudence          on   trademark        law    is    "undeveloped."

See Koepsell's Olde Popcorn Wagons, Inc. v. Koepsell's Festival

Popcorn Wagons, Ltd., 2004 WI App 129, ¶34, 275 Wis. 2d 397, 685

N.W.2d 853.      Therefore, we look to federal law for guidance and

key principles, id., as well as to treatises.

      ¶26   A trademark is "a word, name, symbol, device, or other

designation,      or    a    combination       of    such     designations,         that   is
distinctive of a person's goods or services and that is used in
                                             12
                                                                                       No.    2018AP1518



a   manner        that         identifies          those        goods          or     services      and

distinguishes            them    from       the    goods       or       services        of     others."

Restatement (Third) of Unfair Competition § 9 (Am. L. Inst.

1995); see 15 U.S.C. § 1127 (2012) (defining "trademark"); Wis.

Stat.    § 132.001(2)            (defining         "mark");         1     J.    Thomas        McCarthy,

McCarthy on Trademarks and Unfair Competition § 3:1 (5th ed.

2019).       "From an economic point of view, a trademark is a symbol

that allows a purchaser to identify goods or services that have

been satisfactory in the past and reject goods or services that

have failed to give satisfaction."                             1 McCarthy, supra, § 2:3.

In other words, a trademark "helps consumers identify goods and

services that they wish to purchase, as well as those they want

to avoid."          Matal v. Tam, 582 U.S. ___, 137 S. Ct. 1744, 1751

(2017).

       ¶27    A     trademark         is    a   form      of    intangible            property     that

cannot exist "separate from the good will of the product or

service it symbolizes."                    1 McCarthy, supra, § 2:15.                        "Good will

is a business value that reflects the basic human propensity to
continue doing business with a seller who has offered goods and

services      that       the     customer         likes    and      has        found    adequate     to

fulfill      [his    or]        her   needs."           Id.,     § 2:17;         see    also     Newark

Morning Ledger Co. v. United States, 507 U.S. 546, 555-56 (1993)

("Although the definition of goodwill has taken different forms

over the years, the shorthand description of good-will as 'the

expectancy of continued patronage' . . . provides a useful label

with    which       to    identify          the    total       of       all     the     imponderable
qualities       that      attract          customers       to       the       business."        (quoted
                                                   13
                                                                                      No.     2018AP1518



source   omitted));             Goodwill,         Black's         Law       Dictionary        810     ("A

business's reputation, patronage, and other intangible assets

that   are        considered         when    appraising           the        business,       esp.    for

purchase. . . . ").              Accordingly, a trademark cannot be sold or

assigned unless the associated goodwill is also sold.                                              See 1

McCarthy, supra, § 2:15.

       ¶28    In contrast, a trade name is a "word, name, symbol,

device       or     other       designation,            or        a       combination         of    such

designations,            that   is    distinctive            of       a    person's    business          or

other enterprise and that is used in a manner that identifies

that   business           or    enterprise        and      distinguishes              it     from    the

businesses or enterprises of others."                                     Restatement (Third) of

Unfair Competition § 12; see 1 McCarthy, supra, § 4:5 (defining

"trade       name").            In     short,          a     trademark             identifies        and

distinguishes goods and services, while a trade name denotes a

business or association.                   See 1 McCarthy, supra, § 4:5.                       In both

cases, the key is whether the designation serves as an indicator

of     the        source;         i.e.,       whether             it         distinguishes           the
goods/services/business                from       others          so        that    consumers        can

identify the source that is connected to the designation.                                             See

Fireman's Fund Ins. Co. of Wis. v. Bradley Corp., 2003 WI 33,

¶28, 261 Wis. 2d 4, 660 N.W.2d 666.

       ¶29    It is an "old and clear rule, universally followed"

that when a business is sold, "trademarks and the good will of

the business that the trademarks symbolize are presumed to pass

with   the        sale    of    the    business. . . . "                     3   McCarthy,         supra,
§ 18:37.           "The    rule       of    law    is      well           recognized        that    in   a
                                                  14
                                                                       No.    2018AP1518



voluntary sale of a business as an entirety, trademarks and

trade names, which have been lawfully established and identified

with such business, will pass to one who purchases as a whole

the physical assets or elements of the business."                        Am. Dirigold

Corp. v. Dirigold Metals Corp., 125 F.2d 446, 453 (6th Cir.

1942) (citing Herring-Hall-Marvin Safe Co. v. Hall's Safe Co.,

208 U.S. 554, 558 (1908)); see Yellowbook Inc. v. Brandeberry,

708 F.3d 837, 846 (6th Cir. 2013)("[W]hen a business sells the

'entirety' of its assets, the trade name is presumably one of

those    assets.      A     contract     that    sells     'as   an     entirety      the

property of a corporation, including good will, passes title to

the    business    trademarks      of   the     corporation.'"        (quoted       source

omitted)).         Having    outlined      the     relevant      terms       and    legal

principles, we apply those concepts to the facts of this case.

                              B. The Bibs Resort Marks

       ¶30    We begin by emphasizing that the Bibs Resort marks

indicate the source of the provided goods or services.                         That is,

the Bibs Resort marks represent the resort management services
that    the     Ritters'    business     continuously       provided         from    Bibs

Resort's founding in 1986 until 2006.                 These services included

marketing,        maintenance,      cleaning,        and      conducting           social

activities.        It is undisputed that the Ritters provided these

services uninterrupted and in the same fashion even after the

1998 resort-to-condominium conversion, a conclusion bolstered by

the     plain    language     of   the    Declaration.            The     Declaration

expressly permitted the Ritters' business to continue providing
these resort management services:                "nothing in the paragraphs in
                                          15
                                                                            No.        2018AP1518



these Declarations shall be construed to prohibit [the Ritters]

from continuing to operate the property, or any part thereof, as

a resort or to prohibit any of the units [sic] owners from

renting out the unit or units."

       ¶31    During      the    20    years    that      the     Ritters   provided         the

resort       management         services,       the       Bibs     Resort      marks        were

transformed       into     symbols      of     the    resort      management       services,

including the resort activities and their associated enjoyment.

In other words, the Ritters' resort management business built up

the goodwill of the resort through activities such as picnics,

campfires, and other lakeside recreational events, as well as

maintaining the grounds, cleaning the units, and operating an

on-site bar, all while using the Bibs Resort marks.                                       See 1

McCarthy, supra, § 3:2 (noting that a trademark "is the visual

symbol of the good will and reputation that a business has built

up in a product or service").                        Because the Ritters provided

ongoing and uninterrupted resort services, returning customers

were     able     to    identify       their        services,      and   the      associated
goodwill, with the Bibs Resort marks.                           Having established this

link between the Bibs Resort marks and the resort management

services they symbolized, we turn to the Association's argument

about the 1998 resort-to-condominium conversion.

                        C. The Association's Claim of Ownership

       ¶32    The      Association      contends,         and    the   court      of    appeals

agreed,         that     the      1998        resort-to-condominium               conversion

transferred       to    the     Association         the   Bibs     Resort   marks.           The
Association's          argument       fails    for     two      reasons.       First,        the
                                               16
                                                                              No.   2018AP1518



argument      violates        longstanding            trademark         and     trade      name

principles.         Second, neither the Condominium Ownership Act nor

the Declaration "mandate[d]" a transfer of the Bibs Resort marks

from the Ritters to the Association in 1998.

       ¶33    The    Association        asserts       that       the   Bibs    Resort   marks

were tied to the resort's real property and thus automatically

transferred         when    the     Ritters         recorded      the    Declaration       and

converted the property to a condominium.                         This argument violates

the longstanding principle that marks cannot exist separate and

apart     from      the     goodwill     of     the       product       or    service      they

symbolize:          the resort management services.                      See 1 McCarthy,

supra, § 2:15 ("A trademark has no existence separate from the

good will of the product or service it symbolizes.                                  Good will

and     its   tangible       symbol,      a     trademark,         are       inseparable.");

Marshak v. Green, 746 F.2d 927, 929 (2d Cir. 1984) (reasoning

that    "[t]here      are    no    rights      in     a   trademark      apart      from    the

business      with    which       the   mark    has       been    associated;       they    are

inseparable").            Whether the lakefront property in and of itself
drew and attracted guests is irrelevant to the analysis here

because the Bibs Resort marks protect, and are associated with,

the goods and services that the Ritters provided through their




                                               17
                                                                 No.   2018AP1518



business.13    By incorrectly linking the Bibs Resort marks to the

real property rather than the resort management services, the

Association misidentifies the source of the goodwill underlying

the Bibs Resort marks.

       ¶34   The Condominium Ownership Act lends no support to the

Association's argument that there was an automatic transfer of

the Bibs Resort marks to the Association in 1998.                 The court of

appeals concluded that the transfer "is mandated" by Wis. Stat.

§ 703.15, which says that "[t]he affairs of every condominium

shall be governed by an association" of unit owners.                        Ritter,

388 Wis. 2d 421, ¶25.       But, even putting aside (1) the fact that

the Ritters continued to provide the resort management services

that the marks symbolized; and (2) that those marks cannot exist

separate and apart from the goodwill of the product or service

they    symbolize,    the   plain    language     of   chapter   703    did    not

"mandate"     the    transfer   of   the   Bibs    Resort   marks      in    1998.

Section 703.15(3) lists the powers of condominium associations,



       The court of appeals relied upon ABKA for the proposition
       13

that "in the context of resort properties, the 'product' that
attracts prospective renters is not the type of fungible
services identified by the Farrows."          See   Ritter, 388
Wis. 2d 421, ¶35 (citing ABKA Ltd. P'ship v. Bd. of Rev. of
Vill. of Fontana-On-Geneva Lake, 231 Wis. 2d 328, 342, 603
N.W.2d 217 (1999)). However, ABKA is inapposite because it is a
property tax decision in which this court held that management
income that is "inextricably intertwined with" the resort
property may be included in a tax assessment, even if the
services are provided offsite. ABKA, 231 Wis. 2d at 331. ABKA
has no bearing on this case and the bedrock principles of
trademark and trade name law that dictate that marks indicate
the source of goods or services.

                                      18
                                                                                No.    2018AP1518



including the conditional power of an association to "[a]cquire,

hold, encumber and convey any right, title or interest in or to

real property."             (Emphasis added.)            The Bibs Resort marks are

intangible property, the ownership of which is not enumerated

among the powers granted by the Condominium Ownership Act.                                     It

is a well-established principle of statutory interpretation that

"the    express        mention      of    one    matter       excludes      other       similar

matters [that are] not mentioned."                          FAS, LLC v. Town of Bass

Lake, 2007 WI 73, ¶27, 301 Wis. 2d 321, 733 N.W.2d 287 (quoting

Perra v. Menomonee Mut. Ins. Co., 2000 WI App 215, ¶12, 239

Wis. 2d 26, 619 N.W.2d 123).                    The legislature, in drafting the

Condominium       Ownership          Act,     was     fully       capable        of    granting

condominium associations the power to own intangible property

such as trademarks and trade names.                     It did not do so.

       ¶35   To       be    sure,    Wis.     Stat.     § 703.15(3)(a)4.              grants   to

associations          broad      authority      to    "[e]xercise         any    other    power

conferred        by        the    condominium         instruments[14]           or     bylaws."

(Emphasis       added.)             Despite      this       open-ended          grant     to    a
condominium association to construct its bylaws as it sees fit,

the    statute    explicitly         states      that       any   non-enumerated         powers

held by an association must be expressly conferred in either the

condominium       instruments            or   bylaws.             Here,    even       assuming,

incorrectly, that the Bibs Resort marks can be separated from

the    resort     management         services        they    represent,         there    is    no

       Pursuant
       14         to    Wis.   Stat.   § 703.02(5),   condominium
instruments include "the declaration, plats and plans of a
condominium together with any attached exhibits or schedules."

                                                19
                                                                                  No.    2018AP1518



evidence that the Bibs Resort condominium's bylaws conferred on

the   Association             the    ability       to    own     any   items   of       intangible

property      and        it     is     undisputed         that     the     Association         never

provided     goods        or    services        in      the    resort    management       service

industry.15

      ¶36    Additionally,              the     Declaration        does     not    contain       any

references         to     the        transfer      of     intangible       property       to     the

Association.            Nor does it evince any transfer of the Bibs Resort

marks or any part of the business and associated goodwill that

those      marks        represent.            To     the       contrary,     the    Declaration

specifically and unambiguously excludes that business from the

Association's authority, reserving it for the Ritters.                                    And the

Ritters continued to provide those resort management services to

guests     and     patrons           under    the       Bibs    Resorts     marks       for    years

following the resort-to-condominium conversion.

      ¶37    In sum, both the Association's argument that there was

a transfer of the Bibs Resort marks to the Association in 1998

and the circuit court's conclusion that the Bibs Resort marks
"became part of" the Association violate basic principles of

trademark and trade name law.                       Additionally, there is no reading




       The Farrows have consistently reiterated that they do not
      15

dispute the Association's use of the marks in a non-business
context, such as affixing the logo to the exterior wall of each
unit, since these uses are not uses in the marketplace and do
not indicate a source of goods or services.

                                                   20
                                                                        No.    2018AP1518



of    the    Condominium       Association        Act     or      the       condominium

instruments that supports such a "mandated" transfer.16

                        D. The Farrows' Claim of Ownership

      ¶38    Having determined that there is no support for the

proposition     that     the   Bibs   Resort      marks    transferred           to   the

Association in 1998, we turn next to the 2006 sale.                            In 2006,

the Ritters sold the on-site bar and "the Business known as

Bibs" to the Farrows.          Included in the offer to purchase were

the "goodwill" and "business personal property," defined as "all

tangible and intangible personal property and rights in personal

property owned by Seller and used in the business as of the date

of [the] Offer, including . . . trade names. . . . "                           (Emphasis

added.)     The Ritters also signed a bill of sale that transferred

the   personal    property      and   business      equipment           necessary     to

operate the resort management business                   to the Farrows.              The

parties     confirmed    the   sale   of    the   entirety        of    the     Ritters'

resort      management    business     to    the        Farrows        in     subsequent


       We also note that the court of appeals relied in part
      16

upon Carolyn Ritter's affidavit, in which she averred that she
and her husband did not sell the trademark rights at issue to
the Farrows in 2006 because the "name and logo [of Bibs Resort]
was and is the property of the [Association.]"      Likewise, the
dissent exclusively relies upon Carolyn Ritter's unsupported
averment that "Each unit [the Ritters] sold included the right
to use the name as well as the logo." See, e.g., Dissent, ¶¶61,
72, 73.   We decline to rely upon this self-serving affidavit
since the averments violate longstanding trademark and trade
name law and her averments find no independent support in the
Declaration or the Condominium Ownership Act.    See TMT N. Am.,
Inc. v. Magic Touch GmbH, 124 F.3d 876, 884 (7th Cir. 1997)
(recognizing the danger of allowing parties to "us[e] self-
serving testimony to gain ownership of trademarks").

                                       21
                                                                       No.    2018AP1518



documentary filings with the State.                Indicative of selling their

business to the Farrows, Ted and Carolyn Ritter changed their

business name from "Bibs Resort, Inc." to "Ritter Enterprises,

Inc."

    ¶39     Following       the     "old     and      clear    rule,     universally

followed," the Bibs Resort marks and their associated goodwill

passed from the Ritters to the Farrows in 2006 with the sale of

the resort management business.                 See 3 McCarthy, supra, § 18:37

("When a business is sold . . . trademarks and the good will of

the business that the trademarks symbolize are presumed to pass

with the sale of the business."); Am. Dirigold Corp., 125 F.2d

at 453 ("The rule of law is well recognized that in a voluntary

sale of a business as an entirety, trademarks and trade names,

which have been lawfully established and identified with such

business, will pass to one who purchases as a whole the physical

assets or elements of the business . . . .").

    ¶40     To    summarize,       the   language       in    the   2006      documents

clearly shows that the Ritters sold the Farrows the entirety of
their resort management business, which included the associated

goodwill    and    exclusive      ownership      of   and     rights   to     the   Bibs

Resort marks.       The offer to purchase made explicit the Farrows'

intention    to     purchase       the     goodwill     that     was    inextricably

associated with the resort management services.                         The bill of

sale signed by the Ritters further indicates that the resort

management       business    and     related       goodwill     were     transferred

together in accordance with longstanding practice.                           The Report
of Business Transfer filed by the Ritters and the joint letter
                                           22
                                                                 No.   2018AP1518



the parties sent to the DOR subsequent to the sale provide even

more evidence demonstrating the parties' intent to transfer the

goodwill and trade names from the Ritters to the Farrows.                 Based

on the ample evidence in the record and well-settled trademark

and   trade    name   law,   the   ownership   of   the   Bibs   Resort   marks

passed with the sale of the Ritters' resort management business

in 2006.17

      ¶41     Having determined that the Ritters and the Association

were not entitled to summary judgment because:                   (1) applying

well-settled principles of trademark and trade name law, the

Bibs Resort marks did not transfer to the Association in 1998;

and (2) the Farrows owned the Bibs Resort marks as of 2006 when

they purchased the Ritters' business, we reverse the circuit

court's grant of summary judgment.             This case must be remanded




       The Association also asserts that the Bibs Resort marks
      17

are a collective mark of the Association.   We need not address
this argument based on the foregoing analysis and our conclusion
that the Farrows were the exclusive owners of the Bibs Resort
marks as of 2006.

                                      23
                                                                      No.     2018AP1518



to the circuit court to reconsider the Farrows' summary judgment

motion in light of our legal conclusions.18

                                    IV.    CONCLUSION

     ¶42    Because it is a well-settled principle that trademarks

and their associated goodwill pass with the sale of a business,

we conclude as a matter of law that the Farrows became the

exclusive   owner      of   the   Bibs    Resort     marks     in   2006     when    they

purchased the resort management business from the Ritters.                             We

reverse the grant of summary judgment to the Ritters and the

Association      and   remand      the    case      to   the   circuit       court     to

reconsider the Farrows' summary judgment motion in light of our

legal conclusions.

     By    the   Court.—The       decision     of    the   court    of      appeals    is

reversed and the cause is remanded.




     18 The dissent claims that this opinion "gets all tangled up
in asserted connections between goodwill and tradenames, which
issues are not relevant to the dispute before us."       Dissent,
¶91.   Yet, the connection between goodwill and the Bibs Resort
marks is the crux of this case, as it is determinative of the
trademark ownership issues before us.     The dissent erroneously
conflates trademark use with trademark ownership.      Instead of
grappling with either of the ownership issues the parties
presented to this court, the dissent concludes that the Ritters
did not have "exclusive use" of the marks when they sold the
resort management business in 2006 because they had "dispersed
the right to use Bibs Resort and its logo to others long before
their 2006 transaction with the Farrows."      Id., ¶87.   But in
reaching this determination, the dissent glosses over the key
fact that although the Association and the individual unit
owners used the name and logo for non-commercial purposes,
nowhere does the record demonstrate that they used the marks to
provide resort management services.

                                          24
                                                            No.   2018AP1518.pdr




    ¶43     PATIENCE DRAKE ROGGENSACK, C.J.              (dissenting).       The

majority opinion errs when it fails to apply summary judgment

methodology, which is the same for us as it is for the circuit

court, and thereby ignores uncontested material facts developed

during   summary    judgment.       Those     uncontested      facts   preclude

Anthony and Arlyce Farrows' (the Farrows) claim for tradename or

trademark    infringement.        The   majority     opinion    compounds   its

error when it ignores the common law of Wisconsin in regard to

what must be shown at summary judgment to make or defeat a prima

facie claim of infringement of tradename or trademark and relies

instead on federal case law that is grounded in the Lanham Act.

    ¶44     I conclude that application of Wisconsin common law to

the questions presented requires affirming the court of appeals'

decision that a claim for tradename or trademark infringement

sufficient to withstand the summary judgment motion to dismiss

has not been made here.          I employ the rationale on which the

circuit court granted summary judgment, which also was presented
to us.      Accordingly, I respectfully dissent from the majority

opinion.

                             I.    BACKGROUND

    ¶45     On   December   6,    1985,     Ted   and   Carolyn   Ritter    (the

Ritters) formed a Wisconsin corporation, Bibs Resort, Inc.                   In

early 1986, the corporation purchased resort property on Little

St. Germain Lake.      They improved the resort property and gave

the resort a new name, Bibs Resort.               They also created a logo,



                                        1
                                                                  No.    2018AP1518.pdr


which included "BIBS Resort" with a pair of bibbed overalls that

have a handkerchief hanging out of the back pocket.

       ¶46     Bibs Resort consisted of 11 cottages, a bar and game

room and the Ritters' residence.                 The Ritters managed the resort

property, rented the cottages and operated the bar.                           The name,

Bibs Resort, and the logo have been associated with this resort

on Little St. Germain Lake since 1986.

       ¶47     On May 19, 1998, Bibs Resort, Inc., as the Declarant,

formed Bibs Resort Condominium and transferred all real property

and improvements thereon into the condominium form of use and

ownership pursuant to Wisconsin Statutes.1                   That same day, the

Bibs       Resort    Declaration     of    Condominium    was    recorded       at   the

Office of the Register of Deeds for Vilas County, Wisconsin.2

       ¶48     The     Declaration    of     Condominium     named      Bibs     Resort

Condominium,         Inc.,    a   nonstock       corporation,    as     the    managing

entity       of     Bibs    Resort   Condominium.3         The    bylaws       of    the

association          were    designated    as     the   bylaws   of     Bibs     Resort

Condominium.4         The Board of Directors of Bibs Resort Condominium


       "A condominium is a form of ownership of real property
       1

that combines two separate forms of ownership interest: the
individual ownership of the dwelling unit and the undivided
common ownership, with other unit owners, of the common elements
of the condominium parcel."    Solowicz v. Forward Geneva Nat'l
LLC, 2010 WI 20, ¶19, 323 Wis. 2d 556, 780 N.W.2d 111 (citing
Joseph W. Boucher et al., Wisconsin Condominium Law Handbook
§ 1.17 (3rd ed. 2006)).
       2   R. 36 at 8.
       3   R. 36 at 10, 20.

       R. 36 at 20-21. The bylaws of the condominium association
       4

are not part of the record before us.

                                             2
                                                                    No.   2018AP1518.pdr


Association had the right to contract with any firm, person or

corporation for the maintenance and repair of the condominium

common area and properties.5

     ¶49    The Ritters continued to operate Bibs Resort as they

had in the past, by maintaining the grounds, renting cottages

and operating the bar.            They did so through written contracts

with Bibs Resort Condominium, Inc. that could be cancelled with

90 days written notice by either party.

     ¶50    On May 24, 1998, Unit 10 of Bibs Resort Condominium

was sold to the Sorensens, and on June 30, 1998, Unit 9 was sold

to the Sorensens.           The Sorensens' purchases included the right

to use the name Bibs Resort and the logo when they rented their

cottages, which name and logo were affixed to their individual

cottages.

     ¶51    On April 8, 2002, Unit 1 was sold to the McGinns, with

Bibs Resort and logo attached to their individual cottage.                            They

too obtained the right to use the name and logo.                          On September

16, 2005, Unit 6 was sold to the Abrahams, again with Bibs
Resort name and logo affixed to their cottage.                     They too had the

right to use the name and logo of Bibs Resort when they marketed

their cottage.

     ¶52    On     May   27,    2006,   unit    number      12    was     sold   to    the

Farrows, again with the Bibs Resort logo affixed to cottage 12

and the right to use the name, Bibs Resort.                       At that time, the

Farrows     were    given      copies   of     all   Bibs        Resort    Condominium

documents,       including      the     Declaration      of       Condominium,         the

     5   R. 36 at 30.

                                          3
                                                                       No.     2018AP1518.pdr


Condominium           Plat,   By-laws    and       Rules    and     Regulations.6          The

Farrows knew that the rental agreements the Ritters had in place

could be terminated by either party with 90 days written notice.7

The Farrows' attorney insisted that new rental agreements be

prepared.8        Those new rental agreements also contained the right

of either party to terminate the agreement with 90 days written

notice.9         On June 23, 2006, Unit 13 (Northwoods Pub and Grill)

was sold to the Farrows, once again with the Bibs Resort name

and logo affixed.             The Ritters continued to own seven units in

the condominium, which cottages were available for rental.

      ¶53        On   June    23,   2006,    the     Farrows       also   purchased       the

opportunity to enter into contracts with Bibs Resort Condominium

to   manage       the     common    areas      and    with    owners      of       individual

condominium units to manage their individual cottages.

      ¶54        That    same   day,     the       Farrows     reported        a    business

transfer for the "management of vacation resort" between Bibs

Resort,      Inc.       and   Farrow    Enterprises,         Inc.    to   the      Wisconsin

Division of Unemployment Insurance.10                      BIBS Resort was stated as
the "tradename."              On September 7, 2006, the Ritters and the

Farrows      sent       the   Wisconsin     Department        of     Revenue        a   letter

stating:         "Anthony     and   Arlyce      Farrow,      corporate         officers     of


      6    R. 77 at 3, 4.
      7    R. 77 at 4.
      8    Id.
      9    Id.
      10   R. 36 at 50.

                                               4
                                                                       No.    2018AP1518.pdr


Farrow Enterprises, Inc., would like to use the name BIBS Resort

as     a     trade       name    since       they     are    handling        advertising,

reservations and payments under that name.                             Ted and Carolyn

Ritter are amenable to that change."11

       ¶55       In 2006, the Bibs Resort Condominium Association and

the owners of cottages 10, 9, 6 and 1 entered into management

agreements        with     Farrow     Enterprises,      Inc.,     which      included      the

option for either party to terminate the agreement with 90 days

written notice, just as the management contracts had when the

Ritters were providing management services.

       ¶56       Several    years      later,       problems      developed       with     the

Farrows'         management      of    the    resort,       although      there     are    no

findings in the record as to what they were.                         In September and

October of 2009 and in March of 2010, the Farrows' contracts

with       the   condominium        association      and    the    individual       cottage

owners were terminated with the required 90-day written notices.

       ¶57       On   November        19,    2008,    Farrow      Enterprises,           Inc.,

applied to the Wisconsin Secretary of State to register Bibs
Resort logo as a trademark.                  In her application, Arlyce Farrow

represented that the date of first use of the Bibs Resort logo

was "June 1, 2006."             After being duly sworn, she averred that:

       [T]he registrant has the right to the use of the
       subject of the registration applied for, and that no
       other   person    or   persons,   firm,    partnership,
       corporation, association or union of workers has such
       right either in the identical form or in any such near
       resemblance   thereto   as   may  be    calculated   to
       deceive.[ ]
                12


       11   R. 36 at 58.
       12   R. 77 at 15-17.
                                               5
                                                                           No.    2018AP1518.pdr


       ¶58     On February 17, 2010, Farrow Enterprises, Inc. applied

to the Wisconsin Secretary of State to register "Bibs Resort" as

a tradename.          On her application, Arlyce Farrow represented that

the date of first use of the Bibs Resort name was "June 23,

2006."       After being duly sworn, she again averred that in regard

to Farrow Enterprises right to use the name Bibs Resort, "no

other       person        or     persons,        firm,        partnership,       corporation,

association or union of workers has such right either in the

identical form or in any such near resemblance thereto as may be

calculated to deceive."13

       ¶59     In     her       affidavit        supporting          summary     judgment    of

dismissal        of       the      Farrows'           claim     of     tradename/trademark

infringement         and       based    on     personal       knowledge,    Carolyn      Ritter

averred that the right to use the name Bibs Resort was given to

Bibs Resort Condominium when that form of ownership was created

in 1998 by Bibs Resort, Inc., the corporation of which she and

her husband, Ted, were the sole shareholders.

       ¶60     She averred that individual cottages were rented using
Bibs    Resort       as    their       name,    and    she     attached    a     Vilas   County

Public Health Department license permitting rentals of units of

"Bibs       Resort    Condominium."14             She     also       attached    pictures    of

signage that gave directions to the location of "BIBS Resort"

and employed the Bibs logo, which signs were created, paid for

and maintained by Bibs Resort Condominium Association.15

       13   R. 77 at 18, 19.
       14   R. 77 at 11.
       15   R. 77 at 23.

                                                  6
                                                               No.    2018AP1518.pdr


    ¶61    Carolyn     Ritter     further   averred       that       the    Town    of

St. Germain's real estate tax bills for individual units at Bibs

Resort Condominium used the name "Bibs Resort Condominium" as

identification.          She    attached    examples      of     the        Town    of

St. Germain's    tax   bills.16      She    said   that    every       person      who

purchased a unit in Bibs Resort Condominium had the right to use

the name Bibs Resort and the logo in marketing their cottages.

During   the   summary    judgment    proceedings      before         the    circuit

court, the Farrows did not offer any evidence to dispute Carolyn

Ritters' statement that owners of individual units and the Bibs

Resort Condominium association had been given rights to use the

Bibs Resort name and logo.

    ¶62    In its summary judgment decision, the circuit court

concluded that, based on uncontested material facts, in 2006 the

Farrows could not have received the right to exclusive use of

the name, Bibs Resort, or the logo from either the Ritters or

the Bibs Resort Condominium because neither the Ritters nor the

Bibs Resort Condominium had the right to exclusive use to impart
to anyone.     The court further explained:

         Prior to the 2006 transaction between the Ritters
    and the Farrows the Ritters had already granted the
    other unit owners -– the Sorensens, the McGinns, and
    the Abrahams -– the right to use the Bibs name and
    logo in marketing the cabins.      Those unit owners
    already had a vested interest in the use of those
    trademarks, and the interests of those third parties
    cannot be extinguished by an agreement between the
    Farrows and the Ritters alone.

    . . . .


    16   R. 77 at 13, 14.

                                      7
                                                            No.   2018AP1518.pdr

         The individual unit owners had the right to use
    the Bibs name and logo, the logo was posted on each
    unit, just as the Farrows had been given that right
    when they bought their units.[17]
    ¶63     The     Farrows     appealed,   and    the   court    of     appeals

affirmed.         The   court   of    appeals   concluded   that       based   on

undisputed material facts when the Farrows purchased two units

in the condominium and the opportunity to manage Bibs Resort

Condominium, others already had obtained the right to use the

Bibs Resort name and logo; therefore, the Farrows did not obtain

the right to exclusive use of the Bibs Resort name or logo when

they purchased the business opportunity.             See Ritter v. Farrow,

2019 WI App 46, ¶36, ¶38 n.12, 388 Wis. 2d 421, 933 N.W.2d 167.

                                II.   DISCUSSION

                           A.   Standard of Review

    ¶64     This case presents as a review of the decision of the

court of appeals that affirmed the summary judgment decision of

the Vilas County Circuit Court18 dismissing the Farrows' claim

that the Ritters infringed their tradename/trademark.                    Whether

summary judgment was properly granted is a question of law that
we review independently, while applying the same methodology as

the circuit court and the court of appeals.              Hoida, Inc. v. M&I

Midstate Bank, 2006 WI 69, ¶15, 291 Wis. 2d 283, 717 N.W.2d 17

(citing Cole v. Hubanks, 2004 WI 74, ¶5, 272 Wis. 2d 539, 681

N.W.2d 147); see also Sands v. Menard, 2017 WI 110, ¶28, 379

Wis. 2d 1, 904 N.W.2d 789.            In our review, we benefit from the


    17   R. 335 at 8.
    18   The Honorable Michael H. Bloom presided.

                                        8
                                                                 No.   2018AP1518.pdr


previous courts' discussions.           Showers Appraisals, LLC v. Musson

Bros. Inc., 2013 WI 79, ¶21, 350 Wis. 2d 509, 835 N.W.2d 226.

                      B.   Summary Judgment Principles

       ¶65    Every decision on a motion for summary judgment begins

with    a    review   of   the    complaint     (here,    a   counterclaim)       to

determine whether, on its face, it states a claim for relief.

Hoida, 291 Wis. 2d 283, ¶16.             If it does, then we examine the

answer to see if issues of fact or law have been joined.                         Id.

After determining that the complaint and answer are sufficient

to    join   issue,   we   examine    the     moving    party's    affidavits     to

determine whether they establish a prima facie case for summary

judgment in the movant's favor.19              Id.     When they do, we review

the    opposing    party's       affidavits    to    determine     whether    those

affidavits establish that there are material facts in dispute,



       A moving party's affidavits based on personal knowledge
       19

and submitted during a summary judgment proceeding should not be
discarded as "self-serving," and "unsupported" which is how the
majority opinion discounts them.      Majority op., ¶37 n.16.
Affidavits given under oath and based on personal knowledge are
an evidentiary portion of the statutory process that is employed
when a court is deciding a summary judgment motion. Wis. Stat.
§ 802.08(3).

     The majority opinion's disregard for established rules of
summary judgment will cause confusion in circuit courts who are
expected to follow Wis. Stat. § 802.08(3) and case law in regard
to summary judgment motions.       Augustine v. Anti-Defamation
League of B'Nai B'Rith, 75 Wis. 2d 207, 221, 249 N.W.2d 547
(1977) (explaining that when affidavits based on personal
knowledge present material facts they may make a prima facie
case for summary judgment); Physicians Plus Ins. Corp. v.
Midwest Mut. Ins. Co., 2002 WI 80, ¶18, 254 Wis. 2d 77, 646
N.W.2d 777 (concluding that to defeat summary judgment there
must be a genuine issue of material fact apparent in the
affidavits submitted).

                                         9
                                                                            No.    2018AP1518.pdr


or inferences from undisputed material facts, that would entitle

the opposing party to a trial to determine those facts.                                 Id.    We

affirm a grant of summary judgment when this process shows that

there are no disputes of material fact.                               Id.         "'[T]he mere

existence of some alleged factual dispute between the parties

will    not     defeat         an    otherwise       properly    supported          motion    for

summary judgment,' so long as there is no disputed fact that is

material to the claim or defense made."                          Id. (quoting City of

Elkhorn v. 211 Centralia St. Corp., 2004 WI App 139, ¶18, 275

Wis. 2d 584, 685 N.W.2d 874).

                               C.    Infringement Principles

       ¶66    The         sole       remaining         claim     from        the       Farrows'

counterclaims             is        whether      the     Ritters        infringed           their

tradename/trademark.20                Wisconsin recognizes a claim for relief

at     common       law        for    tradename        or    trademark            infringement.

"Infringement actions, even against a non-competitor, protect

the    reputation         and       goodwill    exclusively       appropriated          to    the

trademark holder."               Spheeris Sporting Goods, Inc. v. Spheeris on
Capitol,      157    Wis. 2d          298,    312,     459   N.W.2d    581        (1990).      As

claimed in First Wis. Nat. Bank of Milwaukee v. Wichman, 85

Wis. 2d 54, 270 N.W.2d 168 (1978), the plaintiff must allege

infringement of its common law rights to the exclusive use of

certain words, there, "First Wisconsin."                        Id. at 60.



       Notably, there can be no claim for the violation of a
       20

non-compete agreement in the case before us.       A non-compete
agreement was not alleged to have been agreed to or breached.
However, to me, the Farrows really are complaining that they are
injured because the Ritters competed with them.

                                                 10
                                                                  No.       2018AP1518.pdr


       ¶67    Without   the    right    to   exclusive     use,       an     action     for

tradename      or    trademark       infringement       cannot        be    maintained.

Marshall      v.    Pinkham,   52    Wis. 572,     590,    9    N.W.       615    (1881).

Marshall involved a liniment that the father, Samuel Marshall,

first    prepared     and   sold     under   his   name,       with    a     label     that

contained a particular vignette of a horse's head.                          Id. at 574-

75.     Over the course of several years he gave his seven children

the formula for the liniment, which they manufactured and sold

on their own.        Samuel generally provided the labels for them to

use.    Id. at 575.      After Samuel died, his widow, Mary, continued

to manufacture and sell the liniment, as did a number of their

children.      Id.

       ¶68    Some years later, one son, Charles H., bought out the

liniment business his mother had operated.                 Id.        He then brought

a suit for trademark infringement to enjoin the manufacture and

sale of the liniment by others.              He claimed that his father had

left    the   rights    for    the    liniment     to   Mary     and       that   he   had

purchased those rights from her.              The trial court dismissed the
suit after determining that plaintiff did not have the right to

exclusive use of the name or label.                     Id. at 577.           We agreed

stating:

       [I]t would seem to be very certain that Charles H.
       never acquired an exclusive right to the use of the
       word "Marshall's" or "Old Dr. S. Marshall's" upon the
       liniment put up by him, as against his father, mother,
       brothers or sisters.     If the plaintiff Charles H.
       never acquired any such exclusive right as against
       them, it would seem quite doubtful whether he ever
       acquired it as against any one. . . .     The question
       occurs, [w]hom does the word "Marshall's" point out as
       the true source, origin, or owner of the original
       genuine mixture, or what particular place of business
                                  11
                                                                   No.    2018AP1518.pdr

       or sale has it designated during these many years? If
       it never in fact truly so pointed out or designated,
       or if by its distributive use, . . . it ceased to
       perform that function, then it can no longer be
       protected as a trade-mark.
Id. at 582-83.           We explained that "[a]s no exclusive right of

either of the plaintiffs was invaded, they were not entitled to

an injunction by reason of any mere absence of such right on the

part of the defendant."              Id. at 590.

                         D.    Farrows' Infringement Claim

       ¶69     The Farrows would like to return to the circuit court

to pursue a claim for infringement of tradename/trademark based

on their purchase of a business opportunity from the Ritters.

In order to do so, they must allege material facts sufficient to

prove that they have the right to exclusive use of the name,

Bibs Resort, and its overalls logo.                 First Wisconsin, 85 Wis. 2d

at 60; Marshall, 52 Wis. at 582; Spheeris, 157 Wis. 2d at 312.

       ¶70     As I begin the required summary judgment methodology,

I     examine     the     Farrows'         counterclaim    allegations       and    the

responses       that    are    asserted      by   the   Ritters   relative     to   the

Farrows' infringement claim.                  The Farrows' alleged that they

"own    the     common        law    and   state-registered       trademark,       'BIBS

Resort.'"21      The Ritters respond that "Defendants do not have an

exclusive propriety interest in the [logo], 'BIBS Resort,' as

said [logo] is part of the name and legal description of the

condominium in which all unit owners have an interest, including

the    right     to     use    the    same."22      They   further       contend    that

       21   R. 2 at 12, ¶44.
       22   R. 30 at 9, ¶26.

                                             12
                                                          No.   2018AP1518.pdr


"Defendants have no exclusive proprietary interest in the name

of   'BIBS    Resort.'"23       The   Ritters   further   contend,      as   an

affirmative defense, that the Farrows pleadings fail to state a

claim.24

     ¶71     In   determining   whether    pleadings   state    a   claim    for

relief, we liberally construe what has been alleged.                John Doe 1

v. Archdiocese of Milwaukee, 2007 WI 95, ¶12, 303 Wis. 2d 34,

734 N.W.2d 827.        The word, "own," which the Farrows used to

describe their interest in the Bibs Resort logo, is an undefined

term that could convey a number of properties.                  Therefore, I

conclude that their complaint could state a claim for trademark

infringement.       The Ritters deny the Farrows' allegations and

affirmatively allege that in order to proceed with a claim of

infringement, the Farrows must have the right to exclusive use

of the name, Bibs Resort, and its logo, which they do not have.

Accordingly, at that stage of the summary judgment methodology,

I conclude that issue has been joined on whether the Farrows

have a claim for tradename/trademark infringement.
     ¶72     The Ritters moved for summary judgment dismissing the

Farrows' infringement claim.           They provided the affidavit of

Carolyn Ritter, which is based on her personal knowledge.                    To

her affidavit, they attached documents showing that since at

least 1998, when Bibs Resort Condominium was formed, others in




     23   R. 30 at 10, ¶28.
     24   R. 30 at 15, ¶41, H.

                                      13
                                                                   No.     2018AP1518.pdr


addition to the Ritters have had the right to use the name, Bibs

Resort, and its logo.25

       ¶73     Her affidavit averred that when individual units in

Bibs Resort Condominium were sold in 1998, 2002 and 2006, the

unit owners were given the right to use the name, Bibs Resort,

and its logo to advertise rentals of their individual cottages.

The documents attached to the affidavit showed that the Town of

St. Germain also used the name, Bibs Resort Condominium, when it

taxed individual unit owners, and the Vilas County Department of

Health issued rental permits to unit owners for property known

as Bibs Resort.26             The affidavit also attached pictures of signs

showing directions to the location of "Bibs Resort"; the signs

used    the    BIBS       Resort   logo   too.27       Those   advertisements        were

created, maintained and paid for by the condominium association

for Bibs Resort Condominium.28

       ¶74     These       submissions     made    a     prima    facie      case     for

dismissal          of   the    Farrows'    infringement        claim     because     the

undisputed, material facts demonstrated that in 2006 the Ritters
no longer had the right to exclusive use of the name, Bibs

Resort,       or    its    logo;   and    therefore,     the     Ritters     could    not

transfer the right to exclusive use of the name or logo to the

Farrows.       First Wisconsin, 85 Wis. 2d at 60; Marshall, 52 Wis.



       25   R. 77 at 11.
       26   R. 77 at 13, 14.
       27   R. 77 at 23.
       28   R. 77 at 23.

                                            14
                                                                      No.    2018AP1518.pdr


at 582; Spheeris, 157 Wis. 2d at 312.                        The Farrows submitted

nothing in opposition to the Ritters' submissions in support of

their       motion   for    summary     judgment         dismissing         the    Farrows'

infringement claim.

       ¶75    Although Farrow Enterprises, Inc. twice attempted to

register Bibs Resort and its logo with the Wisconsin Secretary

of    State    pursuant      to   Wisconsin           Statutes,   and       they    alleged

infringement of a "registered mark" in their counterclaim, the

Farrows did not continue with the contention that they had a

registered       mark      during     the    summary         judgment        proceedings.

However, if they had, they would have had to prove that they

have the right to exclusive use of the name, Bibs Resort, and

its   logo,     because     exclusivity          of    use   is   a   requirement       for

registering a trademark in Wisconsin.

       ¶76    The requirement of exclusivity of use is apparent from

the statement that the Secretary of State requires be given

under oath on the registration form and also from the plain

meaning of Wis. Stat. §§ 132.01(1) and (7)(a).                        The Secretary of
State's form provides:

       [T]he registrant has the right to the use of the
       subject of the registration applied for, and that no
       other   person    or   persons,   firm,    partnership,
       corporation, association or union of workers has such
       right either in the identical form or in any such near
       resemblance   thereto   as   may  be    calculated   to
       deceive.[ ]
                29


The plain meaning of §§ 132.01(1) and (7)(a) is consistent with

the Secretary of State's form.               They provide a protectable mark


       29   R. 77 at 15-17 (emphasis added).

                                            15
                                                                      No.    2018AP1518.pdr


if the registrant has the right to exclusive use of the mark.

The   plain     meaning      of    those     statutes         are    consistent          with

Wisconsin     common    law,      as   related      in    my        discussion      above.

Section 132.01 provides in relevant part:

      (1)    [Registration requires] . . . that the party, on
             whose behalf such mark is to be filed, has the
             right to the use of the same, and that no other
             person,    or    persons,   firm,    partnership,
             corporation, association, or union of workingmen
             has such right . . . .

      . . . .

           (7) The        department            shall    do     all         of    the
      following:

           (a) Cancel    from  his   or  her   register  any
      registration . . . if a final judgment in any court of
      competent jurisdiction finds that . . . the registrant
      does not have the right to the exclusive use of the
      registration.
(Emphasis     added).          Accordingly,         if    a     registrant         obtains

Wisconsin registration by representing registrant has the right

to exclusive use of a trademark and a court determines that the

registrant    does     not     have    the      right    to    exclusive         use,    the

registration     will     be      cancelled.        Therefore,         the       right    to

exclusive use is critical to a claim of infringement, whether
under statutory or common law.

      ¶77   Few cases employ Wisconsin's trademark statutes, and

those that I found are not on-point with the dispute before us.

For example, Mil-Mar Shoe Co., Inc. v. Shonac Corp., 75 F.3d

1153 (7th Cir. 1996), which relied on Wis. Stat. ch. 132, turns

on whether an alleged trademark is generic or descriptive, an
issue not present in the dispute before us.


                                           16
                                                                       No.   2018AP1518.pdr


    ¶78     D.L.     Anderson's          Lakeside        Leisure       Co.,     Inc.       v.

Anderson,    2008    WI   126,   314      Wis. 2d        560,    757    N.W.2d       803    is

somewhat helpful in regard to common law.                       Over the years, D.L.

Anderson developed a business of selling marine services and

products.    In 2000, Scott Statz and Steven Statz (the Statzes)

purchased    that     business        for    $891,000.             Under       the    sales

agreement, the Statzes purchased "restrictions on competition,"

for which they paid $400,000, and the right of the "use" of the

tradename,   D.L.     Anderson      Co.,     for       which    they    paid    $200,000.

Id., ¶7.

    ¶79     About two years after the Statzes' purchase, Anderson

began working in areas that the Statzes believed violated the

noncompetition      provision       of    their        asset    purchase       agreement.

Id., ¶¶10-13.       In 2004, the Statzes filed suit against Anderson,

alleging breach of the noncompetition provisions of the purchase

agreement,    infringement       of      tradename,       unfair       competition         and

breach of contract.          Id., ¶14.           The jury found in favor of the

Statzes.    Id., ¶15.
    ¶80     On review, Anderson claimed that the jury instructions

were erroneous.      The Statzes said that Anderson waived the error

because he did not raise it before the circuit court.                           We agreed

Anderson did not raise it, however, we exercised our discretion

and reviewed the instructions given.                   Id., ¶41.

    ¶81     While    there    are     parts       of    D.L.    Anderson's       Lakeside

Leisure that address infringement issues not present in the case

before us, D.L. Anderson's Lakeside Leisure confirms that an
infringement claim must be grounded in the right to exclusive

                                            17
                                                                    No.    2018AP1518.pdr


use of the tradename.               Id., ¶42.          We cited First Wisconsin,

which concluded that infringement claims require exclusivity of

use   of    a    trademark,    and    Spheeris,        which,     again,     relied   on

exclusivity of use as a requirement for an infringement claim.

Id.

      ¶82       Because      there      is        little          state      law      on

tradename/trademark          infringement,         courts     sometimes       look    to

federal law.         While such consideration may be helpful, it can

lead a court to err if the court does not recognize significant

differences         in     state      and        federal      law      relative       to

tradenames/trademarks.

      ¶83       One significant difference is the effect of federal

registration under the Lanham Act.                 Such registration "shift[s]

the burden of proof from the plaintiff, who in a common law

infringement       [claim]    would     have      to    establish     his     right   to

exclusive use, to the defendant, who must introduce sufficient

evidence to rebut the presumption of plaintiff's right to such

use."      Keebler Co. v. Rovira Biscuit Corp., 624 F.2d 366, 373
(1st Cir. 1980), repudiated on other grounds by Miller Brewing

Co.   v.    Falstaff      Brewing    Corp.,      655   F.2d   5   (1st     Cir.    1981).

"Under the Lanham Act, registration of a mark is prima facie

evidence of the 'the registrant's exclusive right to use the

registered mark in commerce [] or in connection with the goods

or services specified in the registration.'"                        Black Dog Tavern

Co., Inc. v. Hall, 823 F. Supp. 48, 53 (D. Mass. 1993) (quoting

15 U.S.C. § 1115(a)).



                                            18
                                                                                No.    2018AP1518.pdr


       ¶84     Therefore, relying on federal cases with underlying

Lanham       Act    registration            can    be       troublesome         if     a     question

presented is whether the claimant has the right to exclusive use

of the tradename/trademark because federal cases with underlying

Lanham Act registration will presume that claimant has such a

right.        Under Wisconsin common law, a claimant is required to

prove       possession         of     the    right          to     exclusive          use    of     the

tradename/trademark.                Marshall, 52 Wis. at 582.

       ¶85     Stated otherwise, relying on federal case law for a

Wisconsin common law claim can cause a court to fail to analyze

what     state      common         law   requires           as    the     foundation          for    an

infringement          claim,        i.e.,    the       possession         of     the        right    to

exclusive       use      of    the    tradename         or       trademark.           Missing       that

foundation can cause a court to get tangled in other issues that

may     be     presented           but   are      not        relevant       to        deciding       an

infringement action where the right to exclusive use has not

been        proved.           As     basic     tradename/trademark                hornbook           law

provides, "[i]n a trade name infringement action, the plaintiff
is required to establish a right to exclusive use of the name."

Robin Cheryl Miller, 17                  Causes of Action                579 § 5 Cumulative

Supp. (updated Nov. 2020).

       ¶86     Simply         stated,    because        a    tradename      or        trademark       is

often employed to identify the source of goods or services, if

others have the right to use the same name or mark, the name or

mark    does       not    identify       the      source          of    goods    or     services.30

       One can license a tradename so that others can use it.
       30

McDonald's is an example of such licensing, but licensing has no
relevance to the case before us.

                                                  19
                                                        No.   2018AP1518.pdr


Accordingly, a seller who no longer has the right to exclusive

use of a tradename/trademark cannot sell it to someone else.

      ¶87   The case now before us was properly dismissed by the

circuit court in a well-reasoned opinion.31        At summary judgment,

it became apparent that based on uncontroverted material facts,

the Farrows' counterclaim for infringement failed.              It failed

because the Farrows never provided any evidentiary proof that

the Ritters had the right to exclusive use of the name and logo

for Bibs Resort at the time of the Farrows' 2006 purchase.              The

right to exclusive use of a tradename/trademark is required to

sue   for   infringement.     First   Wisconsin,   85   Wis. 2d    at   60;

Marshall, 52 Wis. at 582; Spheeris, 157 Wis. 2d at 312.                 The

only proof on the right to exclusive use was uncontroverted.

Carolyn Ritter averred, based on personal knowledge, that she

and her husband had dispersed the right to use Bibs Resort and

its logo to others long before their 2006 transaction with the

Farrows.

                         E.   Majority Opinion
      ¶88   The majority opinion leads itself into error because

it misstates the dispositive issue in the case, saying:             "These

designations    relate   to   a   lakefront   resort    in    St. Germain,



       Because I employ the same rationale as the circuit court
      31

(that the Farrows did not establish the right to exclusive use
of the Bibs' Resort name and logo), I need not address another
rationale utilized by the court of appeals. I observe, however,
that renters likely chose to visit Bibs Resort in part because
of its location rather than due to fungible management services.
See ABKA Ltd. P'Ship v. Bd. of Review of the Vill. of Fontana-
on-Geneva Lake, 231 Wis. 2d 328, 342, 603 N.W.2d 217 (1999).

                                   20
                                                              No.   2018AP1518.pdr


Wisconsin, and we are asked to determine their ownership."32                  And

it repeats this concept frequently, "we must ascertain whether

the    circuit     court      applied    the   well-settled    principles      of

trademark and trade name law in determining the exclusive owner

of the Bibs Resort marks."33            And further, "the Farrows owned the

Bibs Resort marks as of 2006 when they purchased the Ritters'

business."34

       ¶89    The word "ownership" creates a foundational problem in

the majority's analysis because the analysis does not recognize

that for ownership to matter in an infringement claim, it must

include ownership of the right to exclusive use of the name and

logo.35      First Wisconsin, 85 Wis. 2d at 60; Marshall, 52 Wis. at

582;    Spheeris,       157   Wis. 2d     at   312;   see   also    Wis.   Stat.

§§ 132.01(1) and (7)(a).


       32   Majority op., ¶1.
       33   Id., ¶24.
       34   Id., ¶41.

       In addition to missing the issue on which this
       35

infringement   claim  turns,   the  majority  opinion  also   is
internally inconsistent such that it will be difficult for
circuit courts to apply.     To explain further, the majority's
holding rests upon its statement that "[i]t is a well-settled
legal principle that trademarks and their associated goodwill
pass with the sale of a business." Majority op., ¶4. However,
later in the opinion when hornbook and federal case law are
cited, this "well-settled principle" becomes a bit more
tentative.   It morphs into only a presumption that trademarks
pass with the sale of a business. See id., ¶¶29, 40. So which
is it?   Is it a well-settled principle or merely a rebuttable
presumption, i.e., a well-settled principle that absent contrary
evidence it is presumed to pass?         This inconsistency may
undermine the ability of future courts to apply the majority
opinion.

                                         21
                                                                    No.       2018AP1518.pdr


       ¶90       The   majority      opinion    also    ignores    summary        judgment

methodology even though it acknowledges it is to apply the same

methodology as the circuit court applied.36                        If the majority

opinion had not skipped this critical step, it may have avoided

error.

       ¶91       However, the majority also relies on federal case law

when a tradename or trademark has been registered under the

Lanham Act, where the right to exclusive use is presumed once

registration has occurred.37                  Keebler, 624 F.2d at 373.                 The

common law of Wisconsin requires the claimant in an infringement

action      to    prove      it   has   the   right    to   exclusive     use.        First

Wisconsin, 85 Wis. 2d at 60; Marshall, 52 Wis. at 582; Spheeris,

157 Wis. 2d at 312.                 The opinion also gets all tangled up in

asserted         connections        between    goodwill     and   tradenames,        which

issues are not relevant to the dispute before us.38

       ¶92       The majority opinion says that the dissent "conflates

trademark use with trademark ownership."39                    That statement shows

a basic misunderstanding of the law.                   To explain, if the Farrows
"ownership" includes the right to exclusive use of the name,

Bibs    Resort,        and    its    logo,    they    can   maintain      a     claim   for

tradename/trademark infringement.                  If their ownership is a right

to shared use of the name and logo with others who were given



       36   Majority op., ¶24
       37   Id., e.g., ¶29.
       38   Id., e.g., ¶34.
       39   Majority op., ¶41 n.18.

                                              22
                                                                            No.       2018AP1518.pdr


the    right    to     use      the     name    and       logo       when   marketing          their

cottages,       then       the        Farrows    cannot          maintain         a     claim    of

tradename/trademark infringement.                     The right to exclusive use is

required to be proved as a fact in order to maintain a claim for

tradename/trademark infringement.                         First Wisconsin, 85 Wis. 2d

at 60; Marshall, 52 Wis. at 582.                          When this matter returns to

the circuit court, the Farrows must prove that their "ownership"

includes      the    right       to    exclusive      use     of      the   name        and    logo;

otherwise,          they        cannot         maintain          a     tradename/trademark

infringement action.             Id.

       ¶93     At its core, this case is about whether the Ritters

had dispersed the right to use Bibs Resort and its logo to

others before the sale to the Farrows.                               The undisputed record

shows that they did.                  Individual condominium owners were given

the right to use the name and logo when they purchased their

individual       cottages;            the      operating         company,         Bibs        Resort

Condominium, Inc., also was given the right to use the name and

logo, which it did, as shown by the pictures in the record of
the signs that the association created and maintained.

       ¶94     Certainly, the Farrows had a right to use the Bibs

Resort name and logo; however, it was not the right to exclusive

use.       And therein lies the problem.                   The right to exclusive use

of     a    tradename      or     trademark          is    required         to    maintain       an

infringement action under Wisconsin law.                         Id.




                                                23
                                                         No.     2018AP1518.pdr


                           III.    CONCLUSION

    ¶95    I conclude that application of Wisconsin common law to

the questions presented requires affirming the court of appeals

decision that a claim for tradename or trademark infringement

sufficient to withstand the summary judgment motion to dismiss

has not been made here.          I employ the rationale on which the

circuit court granted summary judgment, which also was presented

to us.     Accordingly, I respectfully dissent from the majority

opinion.

    ¶96    I   am   authorized    to   state   that   Justices     ANN   WALSH

BRADLEY and ANNETTE KINGSLAND ZIEGLER join this dissent.




                                       24
    No.   2018AP1518.pdr




1